                Case 5:19-cv-05509-TJS Document 1 Filed 11/21/19 Page 1 of 7


                                FORM TO BE USED BY A PRISONER FILING A
                                                 o
                                 42 USC 1983 CIVIL RIGHTS COMPLAINT
                                 IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                I.           CAPTION

.:.12f t er-01 ,e(l_c.L_ _ _ _ _ _
(Enter the full naltie ofthe plaintiff or plaintiffs)
                   v


_ &!01e., CPJ~ Me.(');1cJ.__ __ _
_____A__i'::l,~\ ,0,J °"', Ge,~.;e_ ____ _

(Enter the full name of the defendant or defendants)

                                           II                        PARTIES
                                                                                                     KATE BARKMAN. Clerk
         ~~~;~~e ~Qfl i2 f' d(/Vt vi~--- -                                                          ~Y____ ~ep. Clerk_
     a
                                                                                        -
                                                                     '-


                                               """' o I -'
         Prison Jd enti.J;r.ication num b er _ rt-,  .....,,,
                                                                '\ , r. ., _
                                                        · ..,. .--
                                                                     -::;>      ...                                         --·---
         Placeofpresentconjinement              _Ld":c..\...                   tr'),   ..,..,1.,L_&:.:;.nv1 __
                                                                     v                 . 0                              '
         Address.     _3.6__hh~.-Y-:H.,~ti're..\. ~~)11e,,,,~1,\,_~A },8.\ O_)~                                                             ___ _
                                                                                                                I

         Place ofconfinement at time ofmcidents or conditions alleged in complaint. mcludmg address

               LeJ.,_~_~}-- ~~---2r,'?ol£"\ ,3S \l1):dL1.-1t1' <;Anrr A-llPA101A1•r-, f,4                                                   IZlod-_
         Additional plaintiffs· Provide the same informatwnfor any additional plaintiffs on the reverse of
         this page or on a separate sheet ofpaper

     b    Defendants: (hst only those defendants named m the captwn of the comp/amt, sectwn I)

          I      Full name mcludmg title _           (J,.-,' M (, (c;,.,7=:,_ 01 pr-1-,\. r c, \
                                                                                            -       =-   -;;:   '
                                                                                                                    i
                                                                                                                    ~




                 Place of employment and section or unit                          \_ ,, \,.., ·, ~       C..>11111t~ Pr..i:~-.-- __
                                                                                            ·-.1                            '   '
          2.     Full name mcludmg title. .          -{-J'f\1 ~ •/) :<;r\vc,,:.\- e, "("                 AM C:<'Gl J3 e.n <\e '("   t:..,


                 Place of employment and section or umt                        _.b,_e h~0i....l          (O'.!..'TL.,. _pD, :-.,2'(') ___ _
                                                                                                J                 -v                .
          3      FuU name including title.· - - - · _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 Place of employment and section or unit. _ _ _ _ _ _ _ _ _ _ _ _ __

          4      Full name including title __

                 Place of employment and section or umt __ - - - - · _ _ _ _ _ _ _ _ _ _ __

    Addltlonal defendants Provide the same mformatwnfor any addttwnal defendants on the reverse of
    this page or' on a separate sheet ofpaper

                                                                                                                                                      2
           Case 5:19-cv-05509-TJS Document 1 Filed 11/21/19 Page 2 of 7


                                         Ill     PREVIOUS LAWSUITS

lnstructwns


         Ifyou have filed other lawsuits zn any federal or state court dealzng wtth the same facts as this
         complaint or other facts related to your imprisonment. you must provide the informatton requested
         below. If you have not filed other lawsuits, proceed to Section IV. Admtnzstrat1ve Remedies, on
         th1spage.

         Ifyou have filed other lawsuits, provide the followzng tnformatwn
                  Parties to your previous lawsuit

                            Plaintiffs _ _     tiJi ___
                                                 i A
                            Defendants __      1.1.LJ
                                                ft.
                                                      ____________
                  Issues·   --   -- -- - - - - - - - - - - - -
                                                                   ---- -------                         --
                  Court iffederal, which d1str1ct? _

                            if state, which county?------_--·-                 _ _ __

                  Docket number _ _ /jj...,A-'-,1-'__                  _ Datefiled _ _ _ _ _ _ _ _

                  Name ofpresidzng judge.

                  Disposition· (check correct answer{s)): Date:

                            Dismissed            Reason?           ----------------
                            Judgment _ _ In whose favor? _______ - · _

                            Pending              Current status?   -------- ·----- ---
                            Other                Explazn - - - - - - - - ____________ _

                            Appeal filed? ___ Current status? _ _ _ _ _ _ - - - - - - - -


         Additional lawsuits Provide the same information concerning any other lawsuits you have filed
         concemzng the same facts as this actton or other facts related to your imprisonment You may use
         the back ofthis page or a separate sheet ofpaper for this purpose.


                                    IV         ADMINISTRATIVE REMEDIES

Instructions·

         Provtde the 1nformatton requested below if there 1s an administrative procedure to resolve the
         issues tour raise zn this complaint. Examples of administrative procedures tnclude revtew of
         grievances, d1sciplmary action, and custody issues Ifno administrative procedures apply to the
         issues m this complaint, proceed to Section V. Statement of Claim, on page 4

                                                                                                             3
       Case 5:19-cv-05509-TJS Document 1 Filed 11/21/19 Page 3 of 7


a    Describe the admtmstrattve procedures avazlab/e to resolve the issues raised m this comp/amt

              Type ofprocedure. (grievance, disctplmary review, etc)

                 G-V'I e.Vc..X'l te...-_______________________ _
              Authority for procedure. (DC-ADM, mmate handbook, etc)
                   --       '    il       \ '.    !,
                  .l. \'\M0]e,. ty;C.:J\ r\hi}j\l
              ---    -         ~"''------------- - - - - - - - - -


              Formal or mforma/procedure. _.1Y\f J'{i".'.1~-- _ _ _ _ _ _ _ _ _ _ _

              Who conducts the tmtial revtew?                  a.,...-.-','----".\},<-'~~J5~
                                                           _i -.          \'
                                                                                             -- - - - -    -- - - - -


              What additional review and appeals are available? .                   f4Jf-t14L-\' O _-~ ___ _
                (AJ(.1..r-Je"'        -          - - - - - - - - - - - - - - - - - - ---·

b    Descmbe the administrative procedures you followed to resolve the issues raised m this comp/amt
     be/or¢ fl/mg this comp/amt

              On what date did you request imtzal review?                   _l\...:_1.:Ji_ ________ _
              What action did you ask prison authorities to take 7                  l     0.eedl" J (;v- ~ _lp {+_
              ~ff , fc          be_   e.\'.uMi•-"f. OvAA I
                                                       4   1
                                                                             <AS\:e.J     -b \..-ic:..ve_~ O..v'\   eve_,      tX'LfV>i

              What response did you receive to your request? _frc;1~                      vboC ~           f ~ _}C--::$.._ _     __

               drv\~     e,.j _______________________ _
              What further review did you seek' and on what dates did you file the requests? ____ _




                                                           -----------
              What responses did you received to your requests for further review?




                                                                     ----------


c.    Ifyou did not follow each step of the administrative procedures available to resolve the issues
     raised in this complaint exp/am why?

          ----------- - ----------                                                          --- ---·---

     ----i.   - -       - - - -                  --- - - - - - - - - - -

                                                                                                                                      4
           Case 5:19-cv-05509-TJS Document 1 Filed 11/21/19 Page 4 of 7



                                      V        STATEMENT OF CLAIM


Instructtons

        State here as briefly as posszble the facts ofyour case. Use plam language and do not make legal
        arguments or czte cases or statues State how each defendant v10lated your constttutzonal rzghts
        Although you may refer to any person, make clazms only agamst the defendants ltsted m the
        Caption, Sectzon I. Make only claims whzch are factually related Each clazm should be numbered
        and set forth in a separate paragraph with an explanation ofhow the defendants were mvolved.
        Use 'the reverse of this page or a separate sheet ofpaper tfyou need more space.




               - - - - - --- - - - - - -                                    --------------



           ---- --------- -- -----------------
                              -----------------------------


                                      VJ          RELIEF
Instructzons Brzefly state exactly what you want the Court to do for you.




                                VII        DECLARA TJON AND SJGNA TURE
I (we) declare under penalty ofperjury that theforegomg ts true and correct.



--~
    \ \-\~-\¢\
           DATE-- -        --- -



                                                                                                      5
                             Case 5:19-cv-05509-TJS Document 1 Filed 11/21/19 Page 5 of 7
                                                           lll'<lTED STATES DISTRICT COURT
                                                     FOR THE EASTER.~ DISTRICT OF PE.!'l'NSYI,VA.1'1A                                         19                  5509
                                                                           DESIGNATION FOR..1\1
                    fto be used by counsel or pro se plaintiff to tndzcate the category of the case for the purpose ofassignment to the appropriate calendar)

Address of Plaintiff:                                                   38 N. 4th Street, Allentown, PA 18102

Address of Defendant:

Place of Accident, Incident or Transaction: _______________________ L_e~ig_~ ___________________ _



RELATED CASE, IF ANY:

Case Number ______            ~------        ______ _           Judge. ___________________ _                                Date Terminated

Civtl cases are deemed related when Yes 1s answered to any of the followmg questions

I.    Is this case related to property mcluded man ear Iler numbered smt pending or w1thm one year                             YesD                     NoD
      previously terminated, act10n m this court?

2     Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                           YesD                     NoD
      pending or within one year previously terminated action in this court?

3.    Does this case mvolve1 the val1d1ty or infungement of a patent already m smt or any earlier                              YesD                     NoD
      numbered case pendin~ or withm one year prev10usly termmated action ofthis court?

4.    Is this case a second o~ successive habeas corpus, social secunty appeal, or pro se civil rights                         YesD                      NoD
      case filed by the same \nd!Vld ual?

I certify that, to my knowledge, the Withm case          0   is I   0    is not related to any case now pendmg or withm one year previously termmated action m
this court except as noted above.

DATE        11/21/2019
                                                             __ l}_~-J!~-------
                                                                  Attorney-at-Law Pro Se Plaintiff
                                                                                          I
                                                                                                   ----                                   Attorney ID # (if applzcable)


CIVIL: (Place a    vin one categ.ory only)
A.           Federal Question Cttses·                                                         B.   Diversity Jurisdiction Cases:

0      !.    Indemmty Contract, Marme Contract, and All Other Contracts                    01           Insurance Contract and Other Contracts
0 2          FELA                                                                          0 2          Airplane Personal Injury
03           Jones Act-Personal Injury                                                     03           Assault, Defamation
0 4          Antitrust                                                                     0 4.         Marine Personal Injury
                                                                                           0 s
B
0
  ~
       7
             Patent
             Labor-Management Relat10ns
             Civil Rights      555
                                                                                           0
                                                                                           0
                                                                                                   6
                                                                                                   7
                                                                                                        Motor Vehicle Personal Injury
                                                                                                        Other Personal Injury (Please specify) _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                        Products Liab1hty
0 s          Habeas Corpus                                                                 0 s          Products Liab1hty - Asbestos
                                                                                           0 9.
B
0
  io   II
             Secunt1es Act(s) Cl)Ses
             Social Secunty Revl~ew Cases
             All other Federal Qtiest1on Cases
                                                                                                        All other D1vers1ty Cases
                                                                                                        (Please specify) ___________ - - - - - - - - - - - -


              (Pleasespectfy) - + - - - - - - - - - - - - - - - - - - -



                                                                           ARBITRATION CERTIFICATION
                                                  (The effect of this certzficatzon zs to remove the case from elzgzbzltty for arb1trat1on)

I,-'-- _____________________ _,counsel ofrecord or prose plamt1ff, do hereby certify



     D        Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable
              exceed the sum of$l50,000 00 exclusive ofmterest and costs:
                                                                                                                                                 111   thJS c!Vll action case



     D        Relief other tha.'1 mohetary damages is sought


DATE - - - - - - - - - ----+---- - --                        - - - - - - - - - - - - - - - - - - - - --
                                                                    Attorney-at-Law I Pro Se PlatntifJ                                    Attorney ID ii (if applzcable)

NO:E A tnal de novo will be a tn~ by Jury only if there has been compliance with FR C P 38

Ci> 609 (i/20/8)
              Case 5:19-cv-05509-TJS Document 1 Filed 11/21/19 Page 6 of 7

                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      CASE MANAGEMENT TRACK DESIGNATION FORM

Requena                                                                 CIVIL ACTION

                      v.
                                                                        NO.    19          5509
PrimeCare Medical, et. al.

In accordan:ce with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONJ!': OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241through§2255.

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
    Services denying plaintiff Social Security Benefits.                                      (0)

( c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. (0)

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.

(e). Special Management - Cases that do not fall into tracks (a) through ( d) that are
     commonly referred to as complex and that need special or intense management by
     the court. (See reverse side of this form for a detailed explanation of special
     management cases.

(f) Standard Management - Cases that do not fall into any one of the other tracks.



    NOV 2 1 2019
Date                            Deputy Clerk                     Attorney for




Telephone                       FAX Number                       E-Mail Address



(Civ. 660) 10/02
                                                                               Case 5:19-cv-05509-TJS Document 1 Filed 11/21/19 Page 7 of 7




  NAME: -~)('\' I(~4 l'(Y\C.
                    0
                                                 -~ t ..lS f,                                                                                        .
                                                                                                                                  t~ r;·.?,t~~~:\~r·t ,~;i ;~.~~   r. ·~E,-'l.   .t<~~, . ti.·.~~f)
  LEHIGH COUNTY JAIL        '
  38 NORTH 4TH STREET                                                                                                                                                                                                                                                       ·0-:::;
                                                                                                                                                                                                                                                                             •'
  ALLENTOWN, PA 18102-3489                                                                                                                 1'S~ j';~Ctz'-i-' ;iJ~:ii:&';it p)i~             l l.



                                                                                                                                                                                                                                               USA


                                                                          !D.M',lt,t;e_l E. t.OV\c. 1Ckd: o.~. D;s+r:tt
                                                                        ( .:>vr+- \ C::c..s-\·e 'Iv\ ('J ~~"'"''ct of- f Ar                                                                   .       -(~
                                                                       d-601 U <;.c0v1fhvl.Ke , 6Dl fV\'.J,r~et· S~1--ee.-r
                                                                                   9\.-.~\qddpl..~"-~ PA-- IC(\Db                                                                           ~~.~~
                                                                                                                                                                                                                   -5'))
                                                                                   i ':::i :l. OE·$ :i. ·-1~::.;s                  1.. 111111.. ,.1 11. 1111 , 11/.111 11111. 11' •11 11111 .111.                 'I·' ·II"'"'I
----·~-·   """        .__.............. ,....,..,.. """'""' -   ~   .. ..........,_...,__"""'"""""'~~~..,..--   """"'&'"'~-.J~"'~~~~ ...~ ...,,-~~..,.,,,"ll"V~~~~~amr                                .. ~·°""t:Z'l?-A.,,,.,~..,._ 11<"'• _,         ...,   ~ ... s;"   ·~,_..   "'~ ..........
